EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Yong Lee on 28 July 2022.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment after final filed on 7/14/22 has been entered in full. Claim 6 is amended.

Examiner’s Amendment
Following entry of the 7/14/22 amendment, amend the claims further as follows:

Cancel claims 1-5, 7, 8 and 11-18.

Withdrawn Objections and/or Rejections
The rejection of claims 6 and 9 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement, set forth at pg 3-7 of the 4/19/22 Office Action,  is withdrawn in view of the amendments to the claims that limit the claimed antibody composition to a polyclonal antibody composition, in accord with the subject matter indicated as meeting the written description provision (see page 7 of the Office Action).

Rejoinder
Claim 6, part of inventive Group III set forth in the restriction requirement mailed on 10/26/21, is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of using the allowable product (part of inventive Group II), and previously withdrawn from consideration as a result of said restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 5, 13, 14, 17 and 18 of Group II do not require all the limitations of the allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups II and III as set forth in the Office action mailed on 10/26/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 6 and 9 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claim 10 has been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6, 9 and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646